      Case 1:19-cv-11245-LGS-SLC Document 112 Filed 03/05/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
MERCEDES LIRIANO, et al.,

                               Plaintiffs,

         -v-
                                                         CIVIL ACTION NO.: 19 Civ. 11245 (LGS) (SLC)


NEW YORK CITY DEPARTMENT OF EDUCATION
                                                                             ORDER
and PATRICIA CATANIA, jointly and severally,

                               Defendants.


SARAH L. CAVE, United States Magistrate Judge.


         Pursuant to the discovery conference held today, March 5, 2021, the Court orders as

follows:


   1. Defendant New York City Department of Education (“DOE”) shall promptly provide

         Plaintiffs with high-level information as described by the Court concerning the timing and

         status of preservation of and collection of information from computers and electronic

         devices used by Defendant Patricia Catania including in any personal capacity (“Devices”)

         responsive to Plaintiffs’ Interrogatories Nos. 21–22. (See ECF No. 100 at 2 fn. 1.)

   2. The Court has taken Defendant DOE’s Motion to Withdraw from representing Defendant

         Catania (ECF No. 98) under consideration and will issue a written Order in due course.

   3. Following the ruling on the Motion to Withdraw, the Court will direct the parties to meet

         and confer and submit a proposal concerning amended deadlines for Defendants to

         answer or otherwise respond to Plaintiffs’ Second Amended Complaint (ECF No. 99),

         submission of an ESI protocol, and the remainder of fact discovery.


Dated:          New York, New York
                March 5, 2021
Case 1:19-cv-11245-LGS-SLC Document 112 Filed 03/05/21 Page 2 of 2

                                    SO ORDERED



                                    _________________________
                                    SARAH L. CAVE
                                    United States Magistrate Judge




                                2
